Broyles, J.
1. Under the charter of the city of Eastman (Acts 1907, p. 569) authority to bind the city by signing any contract entered into or authorized by the city council is vested in the mayor.
2. As a general rule of law, when authority is delegated by the legislature to a municipality to enter into contracts in a specified manner, it becomes the duty of any person dealing with the municipality in a contractual relation to see that there has been a compliance with the mandatory provisions of the law limiting and prescribing its powers. It would follow from this principle that when a suit is instituted by one against a municipality on a contract, it should be clearly shown in the petition, setting forth the cause of action, that the contract was valid under the charter powers conferred upon the city. Wiley v. City of Columbus, 109 Ga. 296 (34 S. E. 575).
3. It being apparent from the petition itself that the contract upon which the plaintiff’s action was based was not authorized by proper authority of the municipality, the trial judge did not err in sustaining the general demurrer. A different result might have been reached had the plaintiff elected to sue upon a quantum meruit. Judgment affirmed.
Citations by counsel: Civil Code of 1910, § 5797; Acts of 1907, pp. 566, 569; Wiley v. City of Columbus, 109 Ga. 295; Langley v. City Council of Augusta, 118 Ga. 590; 28 Cyc. 1767, 1770; Chicago v. Peek, 196 111. 360; City of Conyers v. Kirie, 78 Ga. 480; City of Dawson v. Waterworks Co., 106 Ga. 696.
J. F. Broach, for plaintiff. J. LL. Milner, for defendant.